UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 29, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54452 BUCKEYE OIL & GAS, INC. (Exact name of registrant as specified in its charter) Florida 27-2565276 (State or Other Jurisdiction of Incorporation or Organization I.R.S. Employer Identification No. 8275 S. Eastern Avenue, Suite 200 Las Vegas, Nevada 89123 (Address of principal executive offices) (Zip Code) 702-938-0491 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 61,500,000 shares of common stock, $0.0001 par value, were issued and outstanding as of April 13, 2012. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets at February 29, 2012 (unaudited), and May 31, 2011 3 Statements of Operations (unaudited) for the three and nine-month periods ended February 29, 2012 and 2011, and for the period from inception on May 11, 2010 to February 29, 2012. 4 Statements of Cash Flows (unaudited) for the nine-month periods ended February 29, 2012 and 2011, and for the period from inception on May 11, 2010 to February 29, 2012. 5 Notes to the Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4Controls and Procedures 19 PART II – Other Information 19 Item 1.Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 20 Item 6. Exhibits 20 2 Item 1.Financial Statements. BUCKEYE OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) February 29, May 31, ASSETS Current Assets Cash $ $ Accounts Receivable − Prepaid Expenses – Total Current Assets Oil and Gas Property Interests (note 5) – Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Long Term Liabilities Asset Retirement Obligations (note 6) – Total Long Term Liabilities – Total Liabilities Stockholders' Equity (Deficit) Common Stock, Par Value $.0001 Authorized 500,000,000 shares, 61,500,000 shares issued and outstanding at February 29, 2012 (173,400,000 shares issued at May 31, 2011) Paid-In Capital Deficit Accumulated During Exploration Stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 BUCKEYE OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Nine Months May 11, 2010 Ended Ended (Inception) to February 29, February 29, February 29 Revenues Oil and Gas Revenue $ $
